On the Merits.
PROYOSTY, J.
[5] Tbe sole matter involved in this appeal being tbe injunction sued out by Mrs. Suthon and her daughters, and tbe judgment heretofore rendered by this court dissolving said injunction having been valid in so far as tbe said daughters are concerned, and tbe testamentary executrix of Mrs. Sutbon possessing full authority and quality to represent her succession and stand' in judgment in this appeal, and having been, only cited, there was no occasion for citing tbe said daughters of Mrs. Sutbon on this second bearing of the appeal; therefore tbe cost of citing these daughters will have to be borne by tbe appellants, Cambon Bros.
On this second bearing, no argument having been offered on tbe merits of the case, and nothing new having developed on tbe merits, there is no occasion for discussing a second time the merits of tbe case.
It is therefore ordered, adjudged, and decreed that the judgment appealed from herein be set aside, and that tbe injunction herein be dissolved both as sued out by Mrs. Lucius Suthon and her daughters, and that they pay tbe costs of this appeal, except .the cost of citing tbe said daughters of Mrs. Suthon in their quality of beirs of their mother, which are to be paid by Cambon Bros.